Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 9-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinceman et al. (U.S. Patent Application Pub. 2010/0221011 A1) in view of Min et al. (K. Min et al., “An OTDM-To-WDM Converter Using Optical Fourier Transformation”, International Journal of Scientific & Technology Research Vol. 5, Issue 06, June 2016).

Regarding claim 2, Pinceman et al. teaches in FIG. 5 another TDM/WDM converter which can be replaced by the time lens-based TDM/WDM converter of Min et al.
Regarding claim 3, Min et al. teaches in FIG. 1 dispersive fiber followed by a phase modulator (PM). Min et al. teaches in the paragraph below FIG. 1 D = β2L and on p.63, line 3 that K=1/Disp.
Regarding claim 4, it is clear from FIG. 2A of Pinceman et al. that there is a guard interval. Pinceman et al. does not provide an exact formula for the guard interval. However, from 
Regarding claim 9, Pinceman et al. teaches in FIG. 5 that the receiver 30 of the central terminal receives a single wavelength λ’0.
Regarding claim 10, Pinceman et al. teaches in FIG. 5 a passive optical network (see abstract).
Regarding claim 17, Pinceman et al. teaches in FIG. 5 WDM-TDM converter 21 which can be replaced with the time lens of Min et al.
Regarding claim 18, Min et al. teaches on p.62, right col., last paragraph quadratic phase modulation.
Claims 5-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinceman et al. and Min et al. as applied to claims 1-4, 9-10 and 16-18 above, and further in view of Oxenlowe et al. (U.S. Patent Application Pub. 2016/0197698 A1).
Pinceman et al. and Min et al. have been discussed above in regard to claims 1-4, 9-10 and 16-18. Regarding claims 5 and 20, the difference between Pinceman et al. and Min et al. and the claimed invention is that Pinceman et al. and Min et al. do not teach a K-D-K configuration. Oxenlowe et al. teaches in FIG. 2 a K-D-K configuration. One of ordinary skill in the art would have been motivated to combine the teaching of Oxenlowe et al. with the modified system of Pinceman et al. and Min et al. because the system of Oxenlowe et al. magnifies the channel separation and reduce interference between adjacent channels. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 
Regarding claim 6, Min et al. teaches on page 63, left col., line 6 t = ω/K where ω = 2πf.
Regarding claim 19, Min et al. teaches on p.62, right col., last paragraph quadratic phase modulation.
Claims 7-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinceman et al. and Min et al. as applied to claims 1-4, 9-10 and 16-18 above, and further in view of Fang (U.S. Patent Application Pub. 2014/0301734 A1).
Pinceman et al. and Min et al. have been discussed above in regard to claims 1-4, 9-10 and 16-18. The difference between Pinceman et al. and Min et al. and the claimed invention is that Pinceman et al. and Min et al. do not teach a plurality of TDM/WDM conversions. Fang teaches in FIG. 1 a TDM-WDM hybrid PON where there are a plurality of transceivers. One of ordinary skill in the art would have been motivated to combine the teaching of Fang with the modified system of Pinceman et al. and Min et al. to have TDM/WDM conversion for the output of each of the transceivers because this can support higher capacity so that an increased number of users can be served by a single OLT with sufficient bandwidth per user.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deploy the TDM/WDM conversion technique of Pinceman et al. and Min et al. in a hybrid TDM-WDM PON, as taught by Fang.
Regarding claim 11, Fang teaches in FIG. 1 remote nodes 150.
Regarding claim 12, Fang teaches in FIG. 1 splitter 190.

Regarding claim 14, Fang teaches in FIG. 1 separate ONU transmitters located at each user and configured to generate upstream signals at one predefined wavelength (e.g., the top ONU is assigned λ2 for upstream traffic and the bottom ONU is assigned λn for upstream traffic; and there are multiple ONUs that are assigned λ2 for upstream traffic using TDM technique) that can be combined to one or more upstream TDM signals.
Regarding claim 15, Fang teaches in FIG. 1 that each network line between the remote node(s) and the separate ONUs comprises an optical splitter (the dot within the ONU) for separating the upstream signal at said predefined wavelength from the downstream separate wavelength signals.
Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive. 
The Applicant argues, 
“When Pinceman's paragraph [0157] is read in totality, its teaching is quite different from Applicant's claim 1: ...
In the examples shown in FIGS. 4 and 5, the signal S consists of a first series of pulses of amplitude Al (data D1) and a second series of pulses of amplitude A2 (data D2). 

Hence, Pinceman's conversion from the amplitude/time multiplexed optical signal from the central terminal to a wavelength division multiplexed optical signal is provided by means of the different amplitudes inherent in the amplitude/time multiplexed optical signal. I.e., the signal with amplitude A1 becomes the signal with wavelength X1, and the signal with amplitude A2 becomes the signal with wavelength X2. In other words, it is not the distribution in time that is utilized to form a WDM signal. Instead, it is the distribution in amplitude that makes separation into a WDM signal possible.”
The argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Min et al. teaches conversion from TDM to WDM where the TDM signals are of about the same amplitude (see FIG. 5 of Min et al.).
The Applicant argues, “However, Applicant respectfully notes that Min does not demonstrate or document how a downstream TDM signal may be converted to a WDM by means of a time lens optical signal processor. Min shows only a single channel in FIGs. 3 and 4, which illustrate simulated power versus wavelength for the input and output spectrum, not a WDM signal. Min's FIGs. 5(a)-(d) show four TDM input channels to the OTDM transmitter illustrating power versus time-without any WDM signals. Min's FIGs. 6(a)-(d) allegedly show demultiplexed WDM channels, but yet again, these graphs only show power versus time (i.e., 
The Applicant argues, “Furthermore, Min is completely silent with regard to application of a time lens within a passive optical network (PON) system. As demonstrated in the present application, particular example operating parameters and conditions are developed in order to utilize time-lens optical Fourier Transformation (OFT) in a PON system for conversion between a TDM signal and a WDM signal. Use of time-lens OFT in a PON system has simply not been disclosed in Pinceman or in Min, nor has this been proposed before otherwise, and it was not foreseeable that it would work, even by a person of ordinary skill hypothetically considering Pinceman and Min in combination. Hence, use of a time lens as specified in Applicant's claim 1 is not merely an obvious extension of OFT.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Min et al. teaches conversion from TDM to WDM. In this case, Pinceman et al. teaches a PON system.
The Applicant argues, “It is also respectfully noted that, due to practical limitations when using an electro-optic phase modulator, Min does not demonstrate any practical feasibility of 
The Applicant argues, 
“Moreover, it is respectfully noted that if the teachings of Pinceman and Min were hypothetically combined, one would not arrive at the invention set forth in Applicant's claim 1, because the amplitude/time division multiplexed signal used in Pinceman would not result in a data carrying WDM signal if passed through a time lens optical signal processor. In the claimed invention, the time-lens principle is utilized to transfer the temporal profile of a TDM optical signal into the frequency domain, in this case a WDM signal. However, the amplitude/time division multiplexed signal used in Pinceman does not have a true temporal profile, because each signal having the same amplitude is distributed over several time slots (cf. FIG. 2). 
Hypothetically passing a amplitude/time division multiplexed signal, like the one used in Pinceman, through a time lens optical signal processor would result in a downstream signal with 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






skl21 June 2021





/SHI K LI/Primary Examiner, Art Unit 2637